            Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 1 of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________            No. 1:21-cv-432
                                                    )
TRUSTPILOT DAMAGES LLC, individually and            )
on behalf of all others similarly situated,         )
                                                    ) CLASS ACTION COMPLAINT
                                        Plaintiff,  )
                v.                                  )
                                                    )
TRUSTPILOT INC. and TRUSTPILOT A/S,                 )     Jury Trial Demanded
                                                    )
                                        Defendants. )     FILED VIA ECF
______________________________________________ )

       All facts herein are alleged upon knowledge or information and belief. Plaintiff, by and

through its attorneys, complaining of Defendants, sets forth and allege as follows:

                                  NATURE OF THE ACTION

       1.       Trustpilot 1 operates “Trustpilot.com,” a website founded in Denmark in 2007 that

posts consumer reviews of businesses (the “Website”). Defendants’ Website attracts substantial

traffic, and is currently the 312th most popular site globally.

       2.       The Website is set up so any user can review any business, free of charge. A user-

policed flagging system purportedly ensures that inauthentic reviews are quickly identified and

scrutinized, and Trustpilot claims it also actively looks for these.

       3.       Trustpilot sells subscriptions to businesses (the “Subscriptions”). These pricy

annual Subscriptions provide its business customers access to consumer data and other purported

benefits that Trustpilot claims provide (1) consumer-insight data generated by the Website’s




1
  References herein to “Trustpilot” or “Defendants” are collectively to Defendants Trustpilot Inc.
and Trustpilot A/S.
               Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 2 of 34




activity, and (2) limited means of controlling how consumer reviews about them are displayed

online.

          4.       Trustpilot’s annual Subscriptions have imposed a “negative option,” whereby

customers were automatically re-enrolled for another year unless the customer gave notice of an

intent to cancel. In order to prevent its customers from cancelling, Trustpilot prevents its

customers from actually receiving notice of their impending renewal dates. Trustpilot designed

its notice-of-renewal emails so that the email would go straight to customers’ junk folders,

preventing them from being seen until subscribers were already auto-enrolled for the new year.

Once re-enrolled, the customer could not cancel until the following year.

          5.       Trustpilot designed its system to force auto-renewals, because promised business

benefits failed to materialize and numerous Trustpilot customers viewed their Subscriptions as

useless within a year of enrolling. Investigations by BBC News and The Times of London in late

2018 and early 2019 showed that most Trustpilot customers gained little value from the service.

          6.       A handful of comparatively wealthy subscribers benefited, however.           These

subscribers were able to control their review-display, a feature not given to the majority of

subscribers that were primarily small businesses. Negative reviews about the select subscribers

were either removed from the Website or buried from visibility in search and social media. Clearly

fake positive reviews that inflated prized subscribers’ Trustpilot “score” remained on the Website,

unflagged.

          7.       Subscribers not benefiting from Trustpilot’s special treatment soon found they were

paying thousands of dollars a year in order to be exposed to often-fake negative reviews.

Trustpilot’s value to customers dropped even further after Trustpilot’s integrity scandals caused

Google to block Trustpilot ratings from appearing as embedded images in most search results for




                                                    2
            Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 3 of 34




businesses reviewed by Trustpilot, beginning mid-2019. This diminished the value of Trustpilot’s

service even further. Google stated this change was part of its ongoing fight to remove “self-

serving reviews” from contaminating search results. Trustpilot subscribers with clean hands were

upset that possibly the greatest benefit of a Subscription—positive visibility in Google search

results—had suddenly evaporated after it became clear Trustpilot colluded with preferred

customers.

       8.       In 2018, 2019, and 2020, Trustpilot faced a wave of cancellations from dissatisfied

customers. As a result, Trustpilot resolved to hold hostage unwitting subscribers for the additional

year by exploiting a protective feature common to every email program or service—Outlook,

Gmail, etc. (the “Email Clients”)—that individuals and businesses, like the Class here, use for day-

to-day correspondence (the “Email Users”).

       9.       Email Clients screen as junk any messages originating from an unrecognized

domain name. Such junk messages do not appear in Email Users’ inboxes and are seldom viewed

by users at all. This screening feature prevents criminals from using a domain slightly similar to

a well-known company’s domain, to engage in “phishing”—fraudulently attempting to obtain a

recipient’s sensitive information by disguising the email such that it appears from a trusted sender. 2

       10.      Every company that emails a customer, let alone one in tech, knows well this

feature of the Email Clients. Indeed, there is a thriving subindustry of consultants who advise




2
   For example only, anyone who uses Wells Fargo for banking will see in their inbox messages
from any sender whose address ends in “@wellsfargo.com.”                    This is because the
“@wellsfargo.com” domain is recognized as the one the bank uses to house its consumer-facing
website and to send its employees’ emails to customers conveying account information, marketing
offers, and the like. Meanwhile, emails from the domain “@wellsfargo.net” get routed to junk,
because of the likelihood these reflect phishing rather than legitimate emails.


                                                  3
          Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 4 of 34




companies how to ensure their emails do not get junked by Email Clients’ protective settings. The

bedrock of this advice is to use consistently the same, recognizable domain name to send emails.

       11.     Defendants’ “Trustpilot.com” domain is one of the most recognizable on the

internet. In addition to housing Trustpilot’s Website, Trustpilot.com serves as a sending platform

for the company as well as individual email accounts of Trustpilot personnel.

       12.     Upon enrolling for a Trustpilot Subscription, customers immediately begin

receiving a stream of emails from Trustpilot personnel whose addresses end in “@trustpilot.com.”

Communications from Trustpilot—from the message to new customers at the time initial

subscription enrollment, to messages with marketing offers—are sent from Trustpilot.com. All

emails sent from Trustpilot.com went to recipients’ inboxes, because the Email Clients and/or

Email Users 3 recognized them as authentic (i.e., not phishing).

       13.     The Trustpilot.com domain is Trustpilot’s digital face, but Trustpilot also owns the

separate Trustpilot.net domain (the “Shadow Domain”). In stark contrast to the Trustpilot.com

domain, the Shadow Domain houses no website and serves as sending platform for no email

address that Trustpilot disseminates publicly. It has zero recognizability such as would satisfy the

Email Clients’ anti-junk features. Moreover, as Trustpilot does not send normal communications

from the Shadow Domain, emails sent from there are sent with the intent of confusing Trustpilot’s

customers as to their legitimacy even if they are observed after being sent.

       14.     Trustpilot used renewal emails sent from the Shadow Domain to trap customers.

Though all other Trustpilot-to-customer emails were sent from Trustpilot.com, Trustpilot used the



3
   Even if the Email Clients do not route suspicious incoming emails to junk, any reasonably
prudent Email User seeing in their inbox for the first time an email from an unrecognized domain
would mistrust it as junk. Similarly, many Email Users employ a “recognized address” tool to
help screen out emails originating from untrustworthy sources.


                                                 4
            Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 5 of 34




Shadow Domain to send the renewal-reminder emails. These emails summarily stated that

customers would be auto-enrolled for another year’s subscription (the “Auto-Enroll Emails”).

Being from an unknown Trustpilot.net address—rather than Trustpilot.com—the Auto-Enroll

Emails went straight to junk. Customers did not realize they had been “enrolled” for another year

until it was too late.

        15.     Thousands of customers were forced to pay for Trustpilot Subscriptions they did

not consent to—and often did not want—due to Defendants’ using the Shadow Domain to send

the Auto-Enroll Emails. Plaintiff, assignee of customer claims against Trustpilot for violations

committed during this scheme, seeks damages including repayment of unlawfully obtained

moneys, on behalf of all Subscribers who were sent renewal emails from Trustpilot.net (the

“Class”).

                                 JURISDICTION AND VENUE

        15.      This Court has jurisdiction over all the claims under 28 U.S.C. § 1332(d), the Class

Action Fairness Act of 2005 (“CAFA”), in that “the matter in controversy exceeds the sum or

value of $5,000,000, exclusive of interests and costs, and is a class action in which . . . any

member of a class of plaintiffs is a citizen of a state different from any defendant.” Jurisdiction

over state law claims is further proper under 28 U.S.C. § 1367.

        16.     Venue is proper within this District pursuant to 28 U.S.C. § 1391(a)(2) in that

Defendant has transacted substantial business within this District and within the State of New

York. An assignor of Plaintiff resides within this District; and numerous acts and practices

complained of herein took place in this District.




                                                    5
          Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 6 of 34




                                             PARTIES

       17.      Plaintiff Trustpilot Damages LLC is an Iowa limited liability company and

maintains an office location at New York, NY. Plaintiff is assignee of all rights, title, and interest,

validly and irrevocably assigned, of all causes of action possessed by at least one Trustpilot

customer subjected to the violations described herein. Such causes of action encompass those

arising from contractual agreements and/or sounding in tort.

       18.      An assignor of the present claims to Plaintiff is headquartered in this District,

regularly transacts and conducts business (including with Defendant) in New York State and New

York City, and acted as a consumer with respect to its Trustpilot Subscription.

       19.      The assignor, which uses Gmail as its Email Client:

             a. Acquired a Trustpilot Subscription on November 20, 2017;

             b. Received more than one hundred emails from addresses under the Trustpilot.com

                domain beginning November 20, 2017;

             c. Was sent an Auto-Enroll Email on October 15, 2019, having never before seen an

                email from a Shadow Domain address;

             d. Thereafter found the October 15, 2019 Auto-Enroll Email—which had been

                flagged as junk and so was not read until months later.

       20.      Defendant Trustpilot Inc. is a Delaware corporation with its principal place of

business at 5 Penn Plaza, 6th Floor, New York, NY 10001. Trustpilot Inc. is a wholly owned

subsidiary of Defendant Trustpilot A/S.

       21.      Defendant Trustpilot A/S is a corporate entity organized under Danish law and with

its principal place of business in Copenhagen, Denmark. Defendant Trustpilot A/S defines itself




                                                  6
          Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 7 of 34




in company annual reports as the “parent” of various similarly named, regionally based, wholly

owned subsidiaries, with Defendant Trustpilot Inc. designated as responsible for U.S. operations.

       22.        From its offices in this District, Trustpilot committed acts complained of herein,

including:

             a.   creating or directing the creation of the Auto-Enroll Emails, and causing them to

                  be sent to members of the Class through the Shadow Domain, such that they went

                  unseen by customers;

             b. administering the Subscriptions such that a minority of high-paying, preferred

                  customers received extraordinary benefits which exploited Trustpilot’s integrity—

                  and which Trustpilot knew would, if uncovered, diminish the overall value of

                  Subscriptions generally, because of repercussions including Google’s restriction on

                  Trustpilot content visibility in search results.

                            TRUSTPILOT’S PRESSURE TO EXPAND

       23.        Tech startups that enjoy initial success soon face intense pressure to expand or

perish—and this is even more acute for European outfits like Trustpilot. If they cannot show

investors they are able to compete with American companies in the U.S. market, they risk being

categorized as sclerotic and unworthy of funding.

       24.        Trustpilot was nurtured from infancy into global competitiveness by generous

lashings of state aid. In 2011 Trustpilot received its first major venture investments, totaling 25

million Danish krone (nearly $5 million at that time), through Vaekstfonden, Denmark’s national

investment fund. 4


4
  See Vaekstfonden Report re Trustpilot, available at
https://translate.google.com/translate?hl=en&sl=da&u=https://vf.dk/cases/trustpilot/&prev=searc
h&pto=aue.


                                                     7
              Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 8 of 34




         25.      More funding, from private investors, came as Trustpilot’s Website’s traffic

swelled and the number of consumer reviews of businesses increased. The Website seemed to fill

holes in the online-review space left by Yelp, whose focus is on bricks-and-mortar businesses

(particularly restaurants), and TripAdvisor, whose focus is on hotels and the like. Consumer

reviews of other businesses, such as a bank’s online services, were unavailable or difficult to find.

Trustpilot’s founders recognized this market need, and designed its review system to be better

suited to reviews of services firms relying on an online presence. Exposure through consumer

reviews was especially valuable to middle-market and small services firms struggling for online

visibility.     Trustpilot focused on such firms in developing its business model of selling

Subscriptions.

         26.      By 2012, Trustpilot’s gross profit was up nearly 250% from 2011, to roughly $5.15

million. 5 But, as for many high-traffic online startups, net profits eluded Trustpilot, because the

marketing costs of luring site use through free content and access outweighed revenues from

Subscriptions. Trustpilot sustained a loss of $2.07 million in 2011; five years later it lost $26.7

million, and losses continued to mount. 6

         27.      Meanwhile, Trustpilot’s public well of funding dried up, with the Danish state

winding down the capital initiative benefiting Trustpilot in 2018. 7 Without the state’s safety net,

Trustpilot had to show unbiased private investors that, though loss-making, it was on the road to

profitability. The problem was that user engagement and Subscriptions in the U.S. lagged.



5
    See Trustpilot Ann. Rep’t of 2012, at 11.
6
    Compare id., with Trustpilot Ann. Rep’t of 2019, at 4.
7
  See Interview of CEO of PreSeed Ventures, StartUpGeeks.it, Nov. 13, 2019 (early-stage
investor in Trustpilot discusses changes to Danish state-aid schemes for tech startups),
https://www.startupgeeks.it/christel-piron-interview/.


                                                  8
             Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 9 of 34




Trustpilot consistently has earned roughly a quarter of its traffic from visitors in the U.K.—its

largest single-country market—compared to roughly 15% from the U.S. 8 Similarly Trustpilot has

struggled to attract U.S. subscribers, according to company-published figures on Subscription

revenue 9:

                                              2018               2017
                         U.K.               $ 23.5M            $ 16.7M
                                         [4.07 % incr.]
                         U.S.               $ 19.2M              $ 15M
                                         [2.70 % incr.]

       28.       Trustpilot was eager to beat back “more aggressive American competitors” by

listing publicly to tap deeper capital. This goal was impossible until Trustpilot justifiably could

be labeled a “unicorn”—capable of a $1 billion valuation for purposes of initial public offering. 10

Investor interest in a European startup’s flotation leaps once it is deemed a unicorn. Unicorns are

common among U.S. (151 at present) and Chinese (83) startups, but not Europe’s (33). None of

the ten largest unicorns by valuation or funding raised is European; the most valuable European

unicorn (as of late 2020, Global Switch, $11.1 billion) would not crack the U.S.’s top ten list. 11




8
  See Alexa.com Analysis of Trustpilot,
https://www.alexa.com/siteinfo/trustpilot.com#section_traffic.
9
  See Trustpilot Ann. Rep’t of 2019, at 36. Trustpilot’s income stream has always been Euro-
focused, with that market accounting for roughly two-thirds of revenues historically. See, e.g.,
Trustpilot Ann. Rep’t of 2017, at 22.
10
   See Interview of Trustpilot Exec. Bd. Co-Chair, Sifted.eu, Sept. 23, 2019,
https://sifted.eu/articles/trustpilot-reviews-online-business/.
11
   See CB Insights Analysis of Most Valuable Unicorns, Aug. 18, 2020,
https://s3.amazonaws.com/cbi-research-portal-uploads/2020/08/19144419/Top-Unicorns-8-
19v3-05-final.png.


                                                 9
           Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 10 of 34




For marketing reasons alone, listings of European startups valued at less than $1 billion are

avoided. 12

        29.    In order to shake off its growing pains and establish itself as a global threat,

Trustpilot had to increase revenues, in particular the share from U.S. operations

     TRUSTPILOT’S INTEGRITY SCANDALS AND SUBSCRIBER CANCELLATIONS

        30.    Critics for years wondered whether Trustpilot’s Subscriptions allowed businesses

to game the review system. In late 2018 through 2019, investigations by top journalists in the

U.K., Trustpilot’s biggest single-country market, confirmed that Trustpilot has an integrity

problem.

        31.    According to these investigations, preferred subscribers were able to have negative

reviews blocked or suppressed. Meanwhile, smaller businesses solicited by Trustpilot got no

preferential treatment for their subscriptions, which cost them a much greater share of their tight

budgets. Trustpilot never told these customers about the preferred class of high-paying customers,

because Trustpilot knew these smaller businesses could not afford the cost Trustpilot charged for

the preferred benefits, and because Trustpilot wished to limit the number of individuals who knew

about the preferred benefits (which had to be kept secret).

        32.    Trustpilot’s business model attracted skepticism from the outset due to opacity

surrounding (1) how reviews were removed after being flagged, and (2) how much control over

reviews’ visibility a Subscription conferred. As to flagging, Trustpilot’s user guidelines allowed

any visitor to the Website to propose a review for deletion.             This ostensibly enabled

“crowdsourced” policing against offensive language, gibberish text by bots, and the like. But it



12
   See “The 12 European tech startups most likely to IPO next”, Sifted.eu, Sept. 28, 2020,
https://sifted.eu/articles/which-european-startups-will-ipo/.


                                                10
         Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 11 of 34




also allowed companies to propose negative reviews against them be removed. Trustpilot was the

ultimate arbiter on removal, yet had a commercial interest in siding with a subscribing business

over one of the countless review-writers who do not provide Trustpilot revenue directly.

       33.     As to control over reviews’ visibility, the basic Trustpilot Subscription—currently

$2,400 per year—gives customers the right to reproduce positive reviews, and/or display

Trustpilot-created “badges” showing good ratings, on their own websites and social media. But

the investigations revealed that “larger business[es]” were offered Trustpilot’s “Enterprise” and

other bespoke Subscriptions, costing untold more thousands of dollars and providing help with

“manag[ing] your reputation” that Trustpilot has not publicly detailed. 13

       A. The BBC’s Investigation Into Review Removal

       34.     On October 17, 2019, the BBC’s “Watchdog” program aired an investigative

special detailing how financial companies that had been blacklisted by the British government’s

consumer protection agency—but were paying Trustpilot subscribers—were able to block any

mention of their disrepute on the Website. 14 The entries on the Website devoted to these

businesses failed to disclose they had run afoul of the U.K.’s Financial Conduct Authority

(“FCA”). Instead, the reviews and ratings were often glowing. BBC’s Watchdog further found

that when reviewers posted on Trustpilot about a company’s inclusion on the FCA blacklist, the

company flagged the review for removal, and Trustpilot complied.




13
   See Trustpilot Plans & Pricing,
https://business.trustpilot.com/plans?utm_source=bing&utm_medium=cpc&utm_term=trust20pil
ot20usa&utm_content=81707523185486&utm_campaign=bing_brand-all-
en_requestdemo_us_1017.
14
   See Summary of Oct. 17, 2019 Report, BBC One Watchdog,
https://www.bbc.co.uk/programmes/articles/3SkLXs4RK24Lzx0sPYXVRpg/trustpilot.


                                                11
          Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 12 of 34




        35.      A digital commerce expert commissioned by the BBC to assess Trustpilot’s

business model stressed that Trustpilot “earn their money from the businesses that use the platform,

not from the consumers. . . . If you were setting up a financial services company and you wanted

to very quickly paint a very positive picture of the company online, that really would be very

simple to do . . . .”

        B. The Times’ Investigation Into Review Suppression

        36.      On March 22, 2019, The Times published a report showing how the wealthiest

Trustpilot subscribers—middle-market companies able to pay tens of thousands of dollars a year

beyond the basic-subscription rate aimed at small businesses—were gaming the review system

with Trustpilot’s help. 15

        37.      The Times analyzed roughly 200,000 Trustpilot reviews to detect patterns in

prevalence and visibility of favorable reviews for businesses paying for Subscriptions, versus those

that did not. To demonstrate how certain Trustpilot subscribers gained an advantage, the report

compared reviews on rival companies in the U.K.’s real estate brokerage market. Three U.K. firms

have for years competed to top this market: Countrywide PLC, Foxtons Group PLC, and

PurpleBricks Group PLC. All are of similar size by market cap, and no recent scandals or events

mean one is likelier to have a markedly worse reputation than the others. Yet Countrywide, not a

Trustpilot subscriber, had 123 reviews on its page on the Website, and an overall rating of one out




15
   See “Estate agents and banks ‘gaming’ feedback website Trustpilot”, The Times, Mar. 22,
2019, https://www.thetimes.co.uk/article/estate-agents-and-banks-gaming-feedback-website-
trustpilot-jxjxjt02x; see also “Purplebricks and Foxtons accused in The Times as ‘gaming’
Britain’s biggest consumer feedback site”, Property Industry Eye, Mar. 25, 2019,
https://propertyindustryeye.com/purplebricks-and-foxtons-accused-in-times-as-gaming-britains-
biggest-consumer-feedback-site/.


                                                12
         Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 13 of 34




of ten. Meanwhile, paying subscribers PurpleBricks had 62,000 reviews and a rating of 9.5 out of

ten, and Foxtons had 467 reviews and similarly stellar rating.

       38.     Many of the reviews about PurpleBricks and Foxtons were obvious fakes, with

multiple positive reviews containing identical text appearing on the Website contemporaneously.

Trustpilot had always insisted it employed mechanisms for identifying bogus reviews—robust

ones, it assured—but the shams identified by The Times were so self-evident they would have been

noticed by any such system. Trustpilot looked the other way as well-funded customers paying for

“Enterprise” and similar bespoke treatment manipulated their overall reputation and ratings by

arranging for enough positive reviews to outweigh any negative ones.

       39.     Trustpilot’s preferred subscribers also had a way to suppress negative reviews by

ensuring that positive reviews were more visible on search and social media. All Trustpilot

subscribers are able to automatically reproduce reviews within their own websites and social media

accounts. But expensive “add-ons” to Subscriptions allow wealthier customers to filter negative

reviews out of those reproductions. This form of online-reputation inflation is effective, especially

for companies with relatively popular websites and social media presence, because it increases the

odds that search engine results will show a positive review in response to a consumer query.

Effectively, the negative reviews show up in search results only if the consumer intentionally

searches for them.

       40.     The investigations by the BBC and The Times made the non-preferential

Subscriptions held by most Trustpilot customers even less valuable than they had been. In addition

to eroding customer faith in the product, the exposés reduced the value of positive reviews, because

consumers learned Trustpilot permits inauthentic reviews to permeate the Website.




                                                 13
         Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 14 of 34




       C. Google Targets Trustpilot Results In Its Fight Against “Self-Serving” Reviews

       41.     In the wake of the BBC and Times reports, in September 2019 Google announced

a campaign to prevent “self-serving reviews” contaminating search results. Google’s predictable

reaction to false reviews meant Trustpilot could no longer deliver a basic degree of search-result

visibility it had promised customers, many of them small businesses on tight budgets, eager for

better name recognition and uninvolved in false reviews.

       42.     Google’s September 2019 change affected how “rich snippets” of Trustpilot

content are embedded within search-query results. In the example below the stars, the “Rating”,

and the other reputational information in the line next to the arrow are the rich snippets for one

pre-change Google search result of a particular business:


                  Best House Cleaning, Home Clean ing in New York I Handy
                  https://www.handy.com , services , home-cleaning > new-york •
                   ***      Rating 4 .6 829,927 reviews
                  New York City House Cleaning Keeping lhe homes and apanments of NYC clean Is our mission
                  Founded in 2012. Handy's team of top quality cleaners offer a ...




       43.     Before Google’s change, all Trustpilot Subscriptions conferred the benefit of

having rich snippets embedded in all search results referencing a business’s Trustpilot rating—

even if those search results were from websites controlled by the business itself. Following

Trustpilot’s integrity scandals, Google categorized such rich snippets as “self-serving” content

prone to mislead consumers. Google’s remedy was to block all embedding of Trustpilot rich

snippets, except in results from Trustpilot’s Website. The diagram at the top of the following page

illustrates the change:




                                                            14
         Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 15 of 34




                                        Before                                                                                        After


                                                                            -
                                                                             0..                                                                               Cl

                                            ,......
                                                                   -..
                                                                                                                           "
         l'f~~~~~~-...-~....____:____-r-1                                                 Suruwiu.com • Ttui;1polol Ruvi-s



                                                                            -
               .COlll'I
                                 ~·
                          ft~,........~~ ............... , ....... a:-IIO
          DRmi,,l!«wC.n.p-~tMdb,an" ~ ~. . . . ~
                                                                                         Sur, w,&e com Reviews nd fl!<!dback
                                                                                                                  cnm,IIH'r ~~                             •




                                                                                         TruStpilOLc:om Re'linw!, • SweNi•e-COm
          ~~~~~~~(~7..::;:::---:.,::_:.,::_______________
          ~
                                                                                   --1-s.. l'fflPI IWw••~
                                                                                         $.-       DIii'
                                                                                                          mm• re
                                                                                                            1111'1"1'111       aao.,I........   ~~~tllfalllM
                                                                                         ~rwt-- •                 ---Glilll'"W'lla'I. IJ"1l¥lill .......




       44.         Google’s change was effective in that high-paying Trustpilot subscribers could no

longer use their own large websites and social media presence to suppress negative reviews’

visibility in search results. But the change was overinclusive in that Trustpilot customers who

never had tried to game the review system lost the primary benefit of their Subscriptions.

Trustpilot tried to assuage them, insisting the damage was not as bad as it seemed. 16 But customers

were unimpressed, and many determined not to subscribe another year.                                                                                 As one customer

complained online:


                          9
                                                                                                                                                03/23/2020
                                      Due to a change in relationship with Google, TrustPilot was unable to provide the services
                                      we initially signed up for. During this time they continued to offer these benefits on their
                                      website. I have emails from numerous representatives of this business that acknowledge
                                      these claims. We called to cancel in October and paid our final bill on October••. On
                                      January •••• we received an additional bill despite their failure to provide the services in
                                      our contract and our numerous requests to cancel with our rep and their customer
                                      support team in October. Now their salesperson are harassing is and threatening
                                      coll ections for services they did not provide.




       45.         The only way Trustpilot could ensure its Subscription base did not collapse

suddenly was to trap the Class’s unsuspecting customers into another year without their

knowledge.


16
  See “Google Rich Snippet update: What it means for businesses”, Trustpilot.com, Sept. 17,
2019, https://business.trustpilot.com/reviews/get-seen-in-search/google-rich-snippet-update-
what-it-means-for-businesses.


                                                                            15
         Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 16 of 34




     TRUSTPILOT USES ITS SHADOW DOMAIN TO SEND AUTO-ENROLL EMAILS

        46.     Trustpilot knew that, to make the trap work, it had to prevent its subscribers from

seeing its auto-renewal emails. Trustpilot thus sent the Auto-Enroll Emails from the Shadow

Domain, so that they were flagged as junk by the Email Clients and thus never seen by the

customers. 17

        47.     All prior emails to customers before the Auto-Enroll Emails were sent from

Trustpilot.com, so that the Auto-Enroll Emails were marked as emanating from a suspicious

source, and routed to junk. First, the Customer received a series of emails from addresses under

the Trustpilot.com Domain at the time of, and immediately after, first taking out a Subscription.

All pre-Subscription emails—such as those to arrange online demos by Trustpilot “account

development representatives”—were sent from addresses bearing the name of individual

Trustpilot employees and under the Trustpilot.com domain. Further, the emails to effectuate

Subscription enrollment—such as those providing customers a Subscription-activation link—also

came from Trustpilot.com domain addresses of Trustpilot employees.

        48.     Second, after buying a Subscription, the Customer received hundreds of emails

from Trustpilot.com addresses of Trustpilot employees, conveying various marketing offers.

Trustpilot vigorously sought to upsell customers on costly Subscription extras that promised to

boost online reputation.

        49.     Third, when the Customer’s existing Subscription was two weeks away from

expiry, a Trustpilot “customer success manager” sent the Customer an Auto-Enroll Email from a

Shadow-Domain address, such that the Customer’s Email Client would designate the Auto-Enroll



17
   Even if the customers somehow did see them, the customers themselves would disregard them
as junk because they came from the unrecognized Shadow Domain.


                                                16
           Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 17 of 34




Email as junk (or the Customer would themselves disregard it as junk). The Auto-Enroll Email

then summarily stated the Customer’s “plan will renew,” without further detail about when, under

what terms, and subject to what cancellation protocols, renewal would occur. The Auto-Enroll

Email did not assert that the Customer’s existing Subscription for the preceding year permitted

Trustpilot to automatically renew for another year.

         50.     Fourth, the day before commencement of the renewal the same customer success

manager sent the Customer an email from that employee’s Trustpilot.com domain address (the

“Cover-Up Email”). The Cover-Up Email did not reference the Auto-Enroll Email nor that

Trustpilot was about to impose auto-renewal without consent. Rather, it merely stated that the

customer success manager was available to assist the Customer if needed.

         51.     Finally, upon commencement of the renewal surreptitiously imposed by Trustpilot,

the Customer’s bank account already on file with Trustpilot was charged for a new year of

Subscription. 18

         52.     While the Class of Trustpilot customers subjected to the treatment described above

are located throughout the world, the majority are U.S.-based, according to data from URLScan.io

tracking online activity connected to Trustpilot’s Shadow Domain. 19 As discussed below, the

Auto-Enroll email sent from the Shadow Domain helped Trustpilot boost revenue for 2019—




18
   The following are the dates on which Plaintiff’s assignor was subjected to the above-described
events: (1) Nov. 17–20, 2017 (original subscription; related emails sent to Customer from
addresses under the Trustpilot.com domain); (2) Nov. 20, 2017–Oct. 14, 2019 (numerous
marketing and promotional emails sent to Customer from the Trustpilot.com domain); (3) Oct. 15,
2019 (Auto-Enroll Email sent to Customer from the Shadow-Domain); (4) Oct. 31, 2019 (Cover-
Up Email sent to Customer from the Trustpilot.com domain ); (5) on the twentieth of each month
from Nov. 20, 2019 through Apr. 20, 2020 (approximate) (Customer’s bank account is charged,
even after Customer contacts Trustpilot to question all charges from October 2019 and on).
19
     See URLScan.io Report on Trustpilot.net, https://urlscan.io/domain/trustpilot.net.


                                                 17
          Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 18 of 34




especially those attributable to its U.S operations—despite the BBC and Times reports and the

Google changes.

             TRUSTPILOT MAKES PLANS TO GO PUBLIC AS A UNICORN

       53.     Trustpilot’s revenues swelled in 2019 ($82 million) compared to 2018 ($64.3

million). Also, the share of revenues attributable to U.S. Subscription sales was finally coming

close to matching those from the U.K., its largest market historically, in both amount and pace of

growth:


                                              2019               2018
                         U.K.               $ 30.6M            $ 23.5M
                                         [30.4 % incr.]
                         U.S.               $ 24.7M            $ 19.2M
                                          [29 % incr.]

       54.     On Oct. 8, 2020, media reported that Trustpilot had solicited various major

investment banks specializing in initial public offerings to assist with a London listing, telling

them it had finally reached $100 million in annual sales, which meant it could claim a $1 billion

valuation and thus go public as a unicorn. 20

               THE AUTO-ENROLL EMAILS WERE NO INNOCENT MISTAKE

       55.     Trustpilot knew when it sent the Auto-Enroll Emails they would go unread, because

any company that routinely emails customers as part of its business knows using an irregular

sender domain, like the Shadow Domain, guarantees such messages will go to junk. 21


20
   See “Online reviews platform Trustpilot plots £800m London float”, Sky.com, Oct. 8, 2020,
https://news.sky.com/story/online-reviews-platform-trustpilot-plots-800m-london-float-
12099161.
21
    Some commentators distinguish between “junk” and “spam” email under various proposed
definitions, but “junk” as used herein encompasses all email marked by an Email Client or an
Email User as unsolicited.        See, e.g., “Entry re “Spam”, PCMag.com Encyclopedia,
https://www.pcmag.com/encyclopedia/term/spam. This includes emails so marked because they
are regarded as falsely representing (1) that they are from a trustworthy source, i.e., phishing, or


                                                18
          Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 19 of 34




         56.   Even if Email Clients did not deploy measures to detect such telltale signs of

nefarious content, 22 the reasonably prudent email user would know from experience and/or prior

warnings that an email from a never-before-seen sender domain is not to be trusted. 23 In any event,

the Email Clients were programmed to be on the lookout for unrecognized-source messages like

the Auto-Enroll Emails.

         57.   Moreover, Trustpilot rigged the Shadow Domain’s infrastructure such that any

emails emanating therefrom were bound to be marked junk. There are several email-authentication

protocols used to separate junk from inbox-worthy emails. The most important of these is Domain-

based Message Authentication, Reporting, and Conformance (“DMARC”).                  DMARC was

authored collectively by Email Clients, social media firms, and large companies which regularly

email consumers (mainly banks), with input from government and academia. 24 Operators and

owners of domains comply with DMARC—thus ensuring their emails do not get routed to junk—

by inserting particular bits of code in their domain infrastructure and publicly recording this code.

Any information-technology professional knows failure to so properly authenticate a domain under

DMARC means its emails will go to junk. 25




(2) that an Email User affirmatively requested the communication, e.g., Gmail sorts solicited
emails into an Email User’s “Primary” tab, and unsolicited junk, into “Promotions” and various
other such tabs.
22
  See, e.g., “Email Impersonation Scams: What You or Your IT Staff Can Do to Protect Your
Business”, Iron Bastion Security Blog, June 19, 2018, https://blog.ironbastion.com.au/email-
impersonation-scams-phishing-what-your-staff-can-do/.
23
   See, e.g., “Clever fake domain names can trick anyone”, Beaming’s Business Guide to Cyber
Security, Nov. 26, 2018, https://www.beaming.co.uk/knowledge-base/clever-fake-domain-
names-can-trick-anyone/.
24
     See FAQ re DMARC, https://dmarc.org/wiki/FAQ.
25
  See, e.g., “How to Prevent Emails from Going to Spam: The Ultimate Guide,” SendPulse.com,
May 18, 2020, https://sendpulse.com/blog/prevent-emails-landing-spam-folder.


                                                 19
         Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 20 of 34




       58.     Trustpilot failed to properly authenticate the Shadow Domain under DMARC.

DMARC tells businesses like Trustpilot to take a number of steps to implement DMARC across

multiple domains that they control and wish to use successfully as sending domains (i.e., emails

sent from the domain go to inbox and not to junk). Such steps include the following:

       59.     First, DMARC says to use a particular code to ensure DMARC compliance across

multiple domains at once. This code effectively clarifies that a lesser-used domain with low or

zero presence online—like Trustpilot’s Shadow Domain—is linked to a prominent domain—like

the Trustpilot.com domain. This particular code appears above the arrow in the below exemplar

coding line created by DMARC, to be used by businesses wishing to DMARC-certify both a “.net”

domain and a “.com” domain:

                  _dlnarc . e xar:iple . cc■ . I N TXT '"v=DMARC1 ; p-:none ; rua =mailto :dmar c -rua§ex:ample .cot1•
                  _m arc . ex a~ l e . net . I N Ct--U.r-'...E dmarc . exa l e . coo .

                  • . report . dc:iarc. exampl e . com IN TXT '"V=OMARC1 ..



       60.     As shown below, Trustpilot did not do what DMARC said when completing the

DMARC record for the Trustpilot.com domain (the upper line of code reproduced below) and the

Shadow Domain (lower line):


                        v=DMARC1 ; p=reject; rua =mailto: noreply- dmarc@trustpi:o~ . com




                         V=OMARCl; p=none; rua =mailto:noreply - dmarc@tr ustpilot.com



       61.     Second, DMARC says to use another specific coding to ensure all email-activity

reports about domains are reaching their owner/operators. Businesses are expected to scrutinize

these reports for instances of junk sent under their name, as sophisticated criminals can temporarily

hijack domains and/or individual-employee email addresses.



                                                             20
         Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 21 of 34




       62.     If a domain’s DMARC record is not coded such that all other internet users can see

that the domain is participating in the reporting process—and thus in the internet-wide effort

against junk—the domain cannot be DMARC compliant. There is a particular code to ensure an

owner/operator responsible for multiple domains receives reports for all domains. This particular

code appears next to the arrow in the following exemplar coding line created by DMARC:

                    _ clmar c . exa mpl e . cc . I I TXT "v=DMARC.l! ; p~norie; r ua =ma i .l t o : dma r c - r uage.xampl e . c om"
                    _clmar c . example . riet .      Ort."'11\E _dm.ar ,c . exa l e .com .

                    * . _ repor t ._d                          I TXT "V; OMA RC:1 "



       63.     As reflected in the Trustpilot DMARC coding reproduced in Paragraph 60 above,

Trustpilot did not enter the particular code to ensure reports about the Shadow Domain were

included with reports about the Trustpilot.com domain. 26

       64.     Third, DMARC prescribes that, after a domain has been used to send emails for a

period of time sufficient to establish a reputation as a legitimate email-sender, the domain’s coding

must soon be amended such that the “policy” portion of the coding is changed from “p=none” to

“p=reject”.

       65.     The “p=none” code means the domain is not requesting email recipients take any

negative course of action even if the domain appears DMARC-noncompliant. All new domains

are coded as “p=none”, lest their newness be mistaken for lack of trustworthiness. The “p-reject”

code means the domain has had time to establish a track record of authenticity online, and to

understand its email-activity reports, and is now asking recipients to automatically reject any

emails seemingly emanating from it, but that raise any of DMARC’s various red flags. Essentially,



26
    Trustpilot included in the Shadow Domain’s DMARC coding an email address within the
Trustpilot.com domain ostensibly to be used for sending reports. See ¶ 60. But, without the
particular coding to ensure transmission, reports about the Shadow Domain could not transmit as
DMARC requires, meaning the Shadow Domain was DMARC noncompliant.


                                                                   21
            Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 22 of 34




the “p=reject” coding is a requisite sign of good faith demonstrating the domain is not a vehicle

for junk.

       66.      As reflected in the Trustpilot DMARC coding reproduced in Paragraph 60 above,

Trustpilot coded the Trustpilot.com domain as “p=reject”, but left the Shadow Domain coded

“p=none” long after a DMARC-compliant domain would have transitioned to “p=reject”.

       67.      Taken together, these deviations from DMARC protocol mean that the Shadow

Domain has not been recognized as an authentic sending domain by recipients (including Email

Clients responsible for managing most email traffic), and that emails sent from it, namely the Auto-

Enroll Emails, have been routed to junk.

       68.      In short, Trustpilot knew when it sent the Auto-Enroll Emails from the Shadow

Domain they would go to junk. That is why the Auto-Enroll Emails were sent from the Shadow

Domain, Trustpilot did not use the Shadow Domain to send other emails, and the Shadow Domain

was structured so as to be regarded by recipients as a source of junk.

                                   PLAINTIFF’S DAMAGES

       69.      The Class represented by Plaintiff have suffered monetary damages in the form of

monthly payments for another year of Subscription that they had not agreed to and either did not

want or might not have wanted, but that Trustpilot unlawfully imposed upon them via the Auto-

Enroll Emails. Plaintiff’s assignor described above did not want to renew its Subscription.

       70.      The Class have also been harmed by Trustpilot’s imposition through the Auto-

Enroll Emails of a higher rate for Subscription than they had ever agreed to.

       71.      The Class has also been harmed by having to spend time and resources calling

and/or writing Trustpilot urging Trustpilot to cancel the Subscriptions that Trustpilot unlawfully

imposed and reimburse moneys improperly taken in connection therewith.




                                                22
         Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 23 of 34




                               CLASS ACTION ALLEGATIONS

       72.     This action is brought as a class action under Rule 23 of the Federal Rules of Civil

Procedure. Plaintiff seeks certification on behalf of a class of all persons or entities living in the

United States to whom or which, within six years before the date of the commencement of this

action (the “Class Period”), Trustpilot sent one of the Auto-Enroll Emails.

       73.     Plaintiff also seeks certification on behalf of a sub-class of all individuals and

businesses resident in New York who or that are members of the Nationwide Class (the “New

York Sub-Class”).

       74.     Plaintiff also seeks certification on behalf of sub-classes of all individuals and

businesses resident in each of the states identified in the Fourth Cause of Action below, who or

that are members of the Nationwide Class (together, the “State Sub-Classes”).

       75.     Collectively, the Nationwide Class, the New York Sub-Class, and the State Sub-

Classes comprise, and are referred to herein as, “the Class.”

       76.     Excluded from the Class are Defendants, any parent, subsidiary or affiliate of any

defendant, any entity in which any defendant has a controlling interest, and the respective officers,

directors, employees, agents, legal representatives, heirs, predecessors, successors, and assigns of

such excluded persons or entities.

       77.     The Auto-Enroll Emails, which were prepared, approved, and disseminated by

Trustpilot, failed to give this Class of customers notice that Trustpilot sought to enroll them for

another year’s Subscription, and made it impossible for them to even attempt to cancel prior to the

date on which Trustpilot began billing them for the new Subscription year without their having the

chance to consent to it.




                                                 23
           Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 24 of 34




       78.         Trustpilot utilized the deceptive practices described herein against customers

nationwide, and uniformly, in that the Auto-Enroll Emails were created using email lists of existing

Trustpilot customers, such that they could be sent to many customers automatically without

manual input.

       79.         This action is properly brought as a class action under Rule 23 for the following

reasons:

       a. The Class consists of thousands of persons or entities and is thus so numerous that

             joinder of all members, whether otherwise required or permitted, is impracticable;

       b. There are questions of law or fact common to the Class which predominate over any

             questions affecting only individual members, including:

              i.    Whether the Subscriptions imposed by Trustpilot through the Auto-Enroll Emails

                    are void and unenforceable under the law;

             ii.    Whether Trustpilot engaged in deceptive and misleading acts and practices in

                    using the Auto-Enroll Emails to effectuate enrollment of Class members for

                    another year’s Subscription;

           iii.     Whether Trustpilot imposed automatic renewal and/or continuous provision of

                    service previously rendered, without first obtaining Class members’ affirmative

                    consent to do so;

            iv.     Whether Trustpilot failed to present the automatic renewal offer terms or

                    continuous service offer terms in a clear and conspicuous manner before the Class

                    members were enrolled for a new year’s Subscription;




                                                   24
 Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 25 of 34




      v.    Whether Trustpilot breached the terms of Class members’ Subscriptions for the

            year prior to the unlawful auto-renewal described herein, because those prior

            Subscriptions did not provide for auto-renewal;

     vi.    Whether Trustpilot breached its implied covenant of good faith and fair dealing

            with the Class members or otherwise engaged in unfair, fraudulent or wrongful

            business practices during the Class Period by using the Auto-Enroll Emails to

            renew Subscriptions;

     vii.   Whether the Class members have sustained damages as a result of Trustpilot’s

            wrongful conduct and, if so, what is the proper measure of such damages.

c.     The claims asserted by Plaintiff are typical of the claims of the other members of the

      Class;

d.     Plaintiff will fairly and adequately protect the interests of the Class, and has retained

      attorneys experienced in class and complex litigation as counsel; and,

e.     A class action is superior to other available methods for the fair and efficient

      adjudication of this controversy for at least the following reasons:

       i.   given the complexity of the issues involved in this action, and the size of

            individual Class Members’ claims, few, if any, Class Members could afford to

            seek legal redress individually for the wrongs Trustpilot committed against them;

      ii.   when the liability of Defendants has been adjudicated, claims of all members of

            the Class can be determined by the Court;

     iii.   this action will cause an orderly and expeditious administration of the Class

            claims, economies of time, effort and expense will be fostered, and uniformity of

            decisions will be insured;




                                            25
           Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 26 of 34




              iv.      without a class action, the Class Members will continue to suffer damages and

                       Trustpilot’s violations of law will proceed without remedy while Trustpilot

                       continues to reap and retain the proceeds of its wrongful conduct; and

                v.     this action presents no difficulties that would impede its management by the Court

                       as a class.

                                        FIRST CAUSE OF ACTION
                     For Breach of Implied Covenant of Good Faith and Fair Dealing

          80.        Plaintiff repeats and realleges each and every previous allegation as if fully set forth

herein.

          81.        Trustpilot entered into contracts in the form of annual Subscriptions sold to Class

members prior to such customers’ receiving the Auto-Enroll Emails.

          82.        Trustpilot breached the implied covenants of good faith and fair dealing in using

deceptive means against the Class members—thereby directly and proximately causing Plaintiff’s

assignor and the other members of the Class damages in an amount to be determined at trial—by,

inter alia:

                a. endeavoring to impose another year’s Subscription upon Plaintiff’s assignor and

                     the other members of the Class without their having had the opportunity to

                     affirmatively consent to this;

                b. endeavoring to impose another year’s Subscription upon the Class members despite

                     the fact that the prior Subscriptions into which Class members entered did not

                     permit Trustpilot to automatically renew for another year’s Subscription;

                c. endeavoring to impose another year’s Subscription upon the Class members at a

                     rate greater than that of prior Subscriptions into which Class members entered,




                                                       26
Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 27 of 34




    where neither those prior Subscriptions nor the terms offered through the Auto-

    Enroll Emails permitted Trustpilot to so raise rates;

 d. administering the Subscriptions such that a minority of high-paying, preferred

    customers received extraordinary benefits which exploited Trustpilot’s integrity—

    and which Trustpilot knew would, if uncovered, diminish the overall value of

    Subscriptions generally, because of repercussions including Google’s restriction on

    Trustpilot content visibility in search results;

 e. using the Shadow Domain to send the Auto-Enroll Emails, rather than the

    Trustpilot.com domain which recipients recognized as the source of authentic

    Trustpilot emails;

 f. failing to abide by DMARC protocol in coding the Shadow Domain’s

    infrastructure, such that the Shadow Domain appeared to email recipients to be a

    source of junk;

 g. failing to present automatic-renewal offer terms (and/or continuous service offer

    terms) in a clear and conspicuous manner, and in visual proximity to the request for

    consent to the offer, within the Auto-Enroll Emails;

 h. charging Class members’ credit or debit cards, and/or accounts with a third party,

    for automatic renewal (and/or continuous service) without first obtaining their

    affirmative consent to automatic renewal that Trustpilot endeavored to impose via

    the Auto-Enroll Emails;

 i. failing to provide an acknowledgment that includes the terms of automatic renewal

    on offer (and/or continuous service offer terms), cancellation policy, and




                                      27
           Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 28 of 34




                   information regarding how to cancel, in a manner capable of being retained by the

                   consumer;

                j. presenting Class members an automatic renewal offer (and/or continuous service

                   offer) without providing a toll-free telephone number, electronic mail address, a

                   postal address, or another cost-effective, timely, and easy-to-use mechanism for

                   cancellation.

                                     SECOND CAUSE OF ACTION
                                          For Breach of Contract

          83.      Plaintiff repeats and realleges each and every previous allegation as if fully set forth

herein.

          84.      Trustpilot entered into contracts in the form of annual Subscriptions sold to Class

members prior to such customers’ receiving the Auto-Enroll Emails.

          85.      Trustpilot breached its contractual duties—thereby directly and proximately

causing Plaintiff and the other members of the Class damages in an amount to be determined at

trial—by, inter alia:

                a. endeavoring to impose another year’s Subscription upon the Class members despite

                   the fact that the prior Subscriptions did not permit Trustpilot to automatically renew

                   for another year’s Subscription;

                b. endeavoring to impose another year’s Subscription at a rate greater than that of

                   prior Subscriptions into which Class members entered, where neither those prior

                   Subscriptions nor the terms offered through the Auto-Enroll Emails permitted

                   Trustpilot to so raise rates;




                                                      28
           Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 29 of 34




                c. administering the Subscriptions such that a minority of high-paying, preferred

                   customers received extraordinary benefits which exploited Trustpilot’s integrity—

                   and which Trustpilot knew would, if uncovered, diminish the overall value of

                   Subscriptions generally, because of repercussions including Google’s restriction on

                   Trustpilot content visibility in search results.

                                      THIRD CAUSE OF ACTION
                       For Violation of New York General Business Law § 349
                                 (on behalf of the New York Sub-Class)-

          86.      Plaintiff repeats and realleges each and every previous allegation as if fully set forth

herein.

          87.      Defendants and their agents, employees and representatives are prohibited from

engaging in deceptive acts and practices pursuant to New York General Business Law § 349. New

York General Business Law § 349 prohibits deceptive acts as practices in the conduct of any

business, trade or commerce or in the furnishing of any service in the State of New York and makes

such acts and practices unlawful.

          88.      Further, New York General Obligations Law § 5-903 specifically makes it unlawful

for a business to automatically renew a services contract unless beforehand it expressly calls the

customer’s attention to a provision in the existing contract that permits such automatic renewal.

          89.      Trustpilot’s conduct, as outlined above, was egregious and directed specifically to

its customers. Defendants’ conduct herein was part of a pattern and practice that was consumer-

oriented, of a recurring nature, and directed at the public generally, including Plaintiff’s assignor

and the other members of the New York Sub-Class, which or who acted as consumers in all aspects

of their dealings with Trustpilot and were without sophistication in, inter alia, the email-

authentication processes described herein.


                                                     29
           Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 30 of 34




          90.    Trustpilot’s conduct was additionally consumer-oriented in that the unlawfully

imposed Subscriptions meant Trustpilot reviews concerning the Class members continued to

appear online directed at consumers (i.e., Class members’ own actual or potential customers), to a

greater extent than they would have been had the Auto-Enroll Emails improperly imposed new

Subscriptions.

          91.    This wrongful conduct, in and of itself, not only violated § 349. It also violated

§ 5-903, and these violations in turn constitute additional violations of § 349.

          92.    As a direct and proximate result of Defendants’ violations of § 349, and of § 5-903,

the New York Sub-Class have been actually damaged as alleged herein in an amount to be

determined at trial. And Defendants are liable for exemplary and punitive damages in order to

protect the public by deterring future wrongdoing, in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION
                  For Violations of the State Unfair Business Practices Statutes
                                (on behalf of the State Sub-Classes)

          93.    Plaintiff repeats and realleges each and every previous allegation as if fully set forth

herein.

          94.    The states identified below (hereinafter the “States”) are among those which

maintain consumer protection statutes proscribing the conduct by Trustpilot described herein.

Certain States more specifically mandate by statute actions businesses must take in connection

with efforts to automatically renew customers’ existing subscriptions; Trustpilot violated these as

well. While there are superficial differences between the various statutes, all retain the same basic

purpose and structure and impose the same sorts of duties on companies like Trustpilot as well as

the same types of penalties.




                                                   30
         Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 31 of 34




       95.      Trustpilot engaged in a nationwide scheme, using the Auto-Enroll Emails and the

Shadow Domain, to trap Class members into new annual Subscriptions they did not agree to and

might not have wanted. Further, the new, unagreed-to Subscriptions imposed higher rates than the

previous ones, without customer notice or consent.

       96.      By engaging in this scheme against the members of the State Sub-Classes,

Trustpilot violated the unfair business practices law of each State, as well as any statutes

specifically controlling automatic renewals, as follows:

             a. Ariz. Rev. Stat. Ann. §§ 44-1521 et seq. (“Consumer Fraud Act”), with respect to

                customers in Arizona.

             b. Cal. Bus. & Prof. Code §§ 17200 et seq. (“Unfair Competition Law”) & Cal. Civ.

                Code §§ 1750 et seq. (“Consumers Legal Remedies Act”), and Cal. Bus. & Prof.

                Code §§ 17602 (auto-renewal statute), with respect to customers in California.

             c. Conn. Gen. Stat. §§ 42-110a et seq. (“Unfair Trade Practices Act”), and § 42-126b

                (auto-renewal statute), with respect to customers in Connecticut.

             d. D.C. Code §§ 28-3901 et seq. (“Consumer Protection Procedures Act”), and § 28A-

                203(a)–(b) (auto-renewal statute), with respect to customers in the District of

                Columbia.

             e. Fla. Stat. §§ 501.201 et seq. (“Deceptive and Unfair Trade Practices Act”), and

                § 501.165 (auto-renewal statute), with respect to customers in Florida.

             f. Haw. Rev. Stat. §§ 481A-1 et seq. (“Uniform Deceptive Trade Practice Act”), and

                § 481-9.5 (auto-renewal statute), with respect to customers in Hawaii.

             g. 815 Ill. Comp. Stat. 505/1 et seq. (“Consumer Fraud and Deceptive Business

                Practices Act”), and id. at 601/1–20, with respect to customers in Illinois.




                                                 31
        Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 32 of 34




             h. Minn. Stat. § 325F.67 (“False Statement in Advertising Act”) & Minn. Stat.

                §§ 325F.68 et seq. (“Prevention of Consumer Fraud Act”), with respect to

                customers in Minnesota.

             i. N.J. Stat. Ann. §§ 56:8-1 et seq. (“Consumer Fraud Act”), with respect to customers

                in New Jersey.

             j. N.M. Stat. Ann. §§ 57-12-1 et seq. (“Unfair Practices Act”), and N.M. Code R.

                12.2.11 (auto-renewal statute), with respect to customers in New Mexico.

             k. N.C. Gen. Stat. §§ 75-1.1 et seq. (“Deceptive Trade Practices Law”), and § 75-41

                (auto-renewal statute), with respect to customers in North Carolina.

             l. N.D. Cent. Code §§ 51-15-01 et seq. (“Deceptive Trade Practices Law”), and § 51-

                37-01–51-37-06 (auto-renewal statute), with respect to customers in North Dakota.

             m. Or. Rev. Stat. §§ 646.605 et seq. (“Unlawful Trade Practices Law”), and

                §§ 646A.292–295 (auto-renewal statute), with respect to customers in Oregon.

             n. Utah Code Ann. §§ 13-11-1 et seq. (“Consumer Sales Practices Act”), and §§ 15-

                10-201–202 (auto-renewal statute), with respect to customers in Utah.

             o. Vt. Stat. Ann. tit. 9, §§ 2451 (“Consumer Fraud Act”), and § 2454a (auto-renewal

                statute), with respect to customers in Vermont.

             p. Wash. Rev. Code §§ 19.86.010 et seq. (“Consumer Protection Act”), with respect

                to customers in Washington State.

             q. Wis. Stat. §§ 100.18 et seq. (“Deceptive Trade. Practices Act”), and § 134.49 (auto-

                renewal statute), with respect to customers in Wisconsin.

       97.      As a result, Defendants are liable to the members of the State Sub-Classes, to the

extent provided for by each State’s law, for actual and statutory damages, as well as exemplary




                                                 32
           Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 33 of 34




and punitive damages in order to protect the public by deterring future wrongdoing, in amounts to

be determined at trial.

                                       FIFTH CAUSE OF ACTION
                                           For Unjust Enrichment

          98.       Plaintiff repeats and realleges each and every previous allegation as if fully set forth

herein.

          99.       Trustpilot derived substantial, unjustified and exorbitant sums for itself at the

expense of the Class members after unlawfully imposing another year’s Subscription via the Auto-

Enroll Emails.

          100.      As a result of Trustpilot’s misconduct, Trustpilot has been unjustly enriched at the

expense of the Class members.

          101.      It is against equity and good conscience for Trustpilot to retain the sums gleaned

via the Auto-Enroll Emails.

                                         PRAYER FOR RELIEF

          WHEREFORE, by reason of, as cause of and in consequence of the misconduct engaged

in by Defendants in the handling of Plaintiff’s accounts and monies, and pursuant to the Causes of

Action set forth above and the law identified therein, Plaintiff requests:

                 (i)    compensatory and/or recessionary and other damages in an amount to be

                        determined at trial;

                 (ii)   interest from the date of loss to the date of the award and payment of final

                        judgment herein;

                (iii)   reasonable attorneys’ fees;

                (iv)    costs, expert and witness fees; and




                                                      33
          Case 1:21-cv-00432-JSR Document 1 Filed 01/18/21 Page 34 of 34




             (v)    such other further and different relief as to the Court seems appropriate and just.

                                          JURY DEMAND

         Plaintiff demands a trial by jury.


Dated:      New York, New York
            January 18, 2021
                                                               FRANK LLP

                                                               By: /s/ Gregory A. Frank           .
                                                               Gregory A. Frank (GF0531)
                                                               Marvin L. Frank (MF1436)
                                                               Asher Hawkins (AH2333)
                                                               305 Broadway, Suite 700
                                                               New York, New York 10007
                                                               Tel: (212) 682-1853
                                                               Fax: (212) 682-1892
                                                               gfrank@frankllp.com
                                                               mfrank@frankllp.com
                                                               ahawkins@frankllp.com

                                                               Attorneys for Plaintiff and the Class




                                                  34
